MEMORANDUM **
Mohammed Jamie, a native and citizen of Ethiopia, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s (“IJ”) decision denying his application for asylum, withholding of removal, and relief under the Convention Against Torture. We have jurisdiction under 8 U.S.C. § 1252. Reviewing for substantial evidence, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.2006), we deny the petition for review.
Substantial evidence supports the BIA’s finding that even taking petitioner’s testimony as credible, he has not demonstrated that the detention and economic hardship he suffered rose to the level of persecution. See Nagoulko v. INS, 333 F.3d 1012, 1014-15 (9th Cir.2003).
Substantial evidence also supports the agency’s finding that petitioner has not demonstrated a well-founded fear of future persecution, because the record contains insufficient direct or specific evidence that he will be targeted for harm. See Nagoulko v. INS, 333 F.3d 1012, 1016-18 (9th Cir.2003); see also Rostomian v. INS, 210 F.3d 1088, 1089 (9th Cir.2000).
Because petitioner failed to establish eligibility for asylum, he necessarily failed to meet the more stringent requirements for withholding of removal. See Zehatye, 453 F.3d at 1190.
Substantial evidence further supports the IJ’s finding that petitioner has not demonstrated that it is more likely than not that he will be tortured if he returns to Ethiopia. See El Himri v. Ashcroft, 378 F.3d 932, 938 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.